Name: Commission Regulation (EC) No 2656/98 of 9 December 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  processed agricultural produce;  overseas countries and territories;  industrial structures and policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 12. 98L 335/56 COMMISSION REGULATION (EC) No 2656/98 of 9 December 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof, Whereas Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementa- tion of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply require- ments (3), as last amended by Regulation (EC) No 2296/ 98 (4), establishes the supply requirements for those prod- ucts for 1998; Whereas Article 2 of Regulation (EEC) No 3763/91 requires that supply requirements for agricultural prod- ucts essential for consumption and processing be estab- lished each year; whereas, therefore, the supply require- ments of vegetable oils intended for the processing industry in the French overseas departments should be established for 1999; whereas the Annex to Regulation (EC) No 28/97 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 6, 10. 1. 1997, p. 15. (4) OJ L 287, 24. 10. 1998, p. 8. EN Official Journal of the European Communities10. 12. 98 L 335/57 ANNEX ANNEX Assessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 1999 Department Quantity (in tonnes) French Guiana 400 Martinique 2 000 RÃ ©union 9 200 Guadeloupe 300 Total 11 900'